Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-22 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the invention as recited in claims 1, 10 and 18 as follow:
Claim 1:
“packet processing circuitry configured to decompose a received message block into a plurality of short codewords, wherein each of the short codewords is shorter than the codeword;
error-detection circuitry configured to:
verify, for each short codeword of the plurality of short codewords, an integrity of the respective short codeword; and
produce, for each short codeword, a respective decoding message of a plurality of decoding messages based on the integrity of the respective short codeword, wherein the respective decoding message comprises a number of errors in the respective short word, a correction of the respective short word, or a corruption mark of the short codeword, or any combination thereof; and
block reconstruction circuitry configured to modify the received message block to produce a marked message block based on the plurality of decoding messages, wherein the marked message block comprises the received message block, a correction of the message block, a number of errors of the message block, or a message block corruption mark, or any combination thereof”.


Claim 10:
“separating each FEC codeword in the message block;
for each FEC codeword, determining a respective block length and a respective number of check symbols;
for each FEC codeword, determining a respective number of errors; 
for each FEC codeword, producing a respective short word of a plurality of short words, wherein each respective short word comprises the respective FEC codeword, a correction of the respective FEC codeword, or a corruption mark, or any combination thereof; and
generating a corrected message block based at least in part on the plurality of short words, wherein the corrected message block comprises the message block, a correction of the message block, or a corruption mark, or any combination thereof”.

Claim 18:
“a network comprising a protocol that comprises a forward error correction (FEC) specification, wherein the FEC specification comprises a first codeword length;
a first electronic device coupled to the network, comprising an FEC encoder configured to produce a message block having the first codeword length, wherein the message block comprises a plurality of codewords of a smaller length; and
a second electronic device coupled to the network, comprising an FEC decoder configured to receive the message block from the first electronic device, wherein the FEC decoder of the second electronic device comprises:
packet processing circuitry configured to receive the message block and separate the plurality of codewords;
error-detection circuitry configured to produce a respective decoded word of a plurality of decoded words for each codeword based on the FEC code; and
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				References Cited by Examiner
8,234,550 (Dabiri et al ), disclose a decoder includes circuitry for generating bits representing received signals, and beliefs representing an associated reliability of each bit.  
7,788,570 (Feng), discloses a modified Reed-Solomon (RS) decoder comprises a syndrome calculation module that calculates a plurality of syndromes from a received codeword;
5,396,239 (McMahon et al), disclose data and forward error control coding techniques for digital signals.
5,144,304 (McMahon et al), disclose an FEC code block is formed by generating a number of check bits or FEC bits equal to the number of data codewords in the block, and then concatenating one FEC bit and its binary complement with each data codeword, so that one FEC bit and its complement is interposed between each successive codeword.


/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111